Exhibit 10.1


DOMINION RESOURCES, INC.
RESTRICTED STOCK AWARD AGREEMENT


THIS AGREEMENT, dated April 1, 2008, between DOMINION RESOURCES, INC., a
Virginia Corporation (the "Company") and [Insert Name] ("Participant"), is made
pursuant and subject to the provisions of the Dominion Resources, Inc. 2005
Incentive Compensation Plan (the "Plan").  All terms used in this Agreement that
are defined in the Plan have the same meaning given to such terms in the Plan.


 
1.
Award of Stock.  Pursuant to the Plan, [Insert Number] shares of Company Stock
(the “Restricted Stock”) were awarded to the Participant on April 1, 2008 (“Date
of Grant”), subject to the terms and conditions of the Plan, and subject further
to the terms and conditions set forth in this Agreement.



 
2.
Vesting.  Except as provided in Paragraphs 3, 4, 5 or 6, one hundred percent
(100%) of the shares of Restricted Stock awarded under this Agreement will vest
on April 1, 2011 (the “Vesting Date”).



 
3.
Forfeiture.  Except as provided in Paragraphs 4 or 5, the Participant will
forfeit any and all rights in the Restricted Stock if the Participant’s
employment with the Company or a Dominion Company terminates for any reason
prior to the Vesting Date.



 
4.
Death, Disability, Retirement or Involuntary Termination without Cause.  If the
Participant dies, becomes Disabled, or Retires (as such term is defined in
Paragraph 7(e)) before the Vesting Date or if the Participant’s employment is
involuntarily terminated by the Company or a Dominion Company without Cause (as
defined in the Employment Continuity Agreement between the Participant and the
Company) before the Vesting Date, the Participant will become vested in the
number of shares of Restricted Stock awarded under this Agreement multiplied by
a  fraction, the numerator of which is the number of complete calendar months
from the Date of Grant to the first day of the month coinciding with or
immediately following the date of the Participant’s termination of employment,
and the denominator of which is the number of complete calendar months from the
Date of Grant to the Vesting Date.  In the event of Retirement, however, vesting
of the Participant’s Restricted Stock will be conditioned upon a determination
by the Company’s Chief Executive Officer, in his sole discretion, that the
Participant’s Retirement is not detrimental to the Company.  The vesting will
occur on the first day of the calendar month coinciding with or immediately
following the date of the Participant’s termination of employment due to death,
Disability, Retirement, or termination by the Company without Cause.  Any shares
of Restricted Stock that do not vest in accordance with this Paragraph 4 will be
forfeited.



 
5.
Change of Control.  Upon a Change of Control prior to the Vesting Date, the
Participant’s rights in the Restricted Stock will become vested as follows:



 
a.
A portion of the Restricted Stock will be immediately vested equal to the number
of shares of Restricted Stock awarded under Paragraph 1 multiplied by a
fraction, the numerator of which is the number of complete calendar months from
the Date of Grant to the Change of Control date, and the denominator of which is
the number of complete calendar months from the Date of Grant to the Vesting
Date.



 
b.
Unless previously forfeited, the remaining shares of Restricted Stock will
become vested after a Change of Control at the earliest of the following events
and in accordance with the terms described in subparagraphs (i) through (iii)
below:



 
(i)
Vesting Date.  All remaining shares of Restricted Stock will become vested on
the Vesting Date.



 
(ii)
Death, Disability or Retirement.  If the Participant dies, becomes Disabled or
Retires (as defined in Paragraph 7(e)), the Participant will become vested in
the remaining shares of Restricted Stock multiplied by a fraction, the numerator
of which is the number of complete calendar months from the Change of Control
date to the first day of the calendar month coinciding with or immediately
following the Participant’s termination of employment, and the denominator of
which is the number of complete calendar months from the Change of Control date
to the Vesting Date. In the event of Retirement, however, vesting of the
Participant’s Restricted Stock will be conditioned upon a determination by the
Company’s Chief Executive Officer, in his sole discretion, that the
Participant’s Retirement is not detrimental to the Company.  The vesting will
occur on the first day of the calendar month coinciding with or immediately
following the Participant’s termination of employment due to death, Disability,
or Retirement. Any shares of the Restricted Stock that do not vest in accordance
with the terms of this subparagraph (ii) will be forfeited.



 
(iii)
Involuntary Termination without Cause.  All remaining shares of Restricted Stock
will become vested upon the Participant’s involuntary termination by the Company
without Cause, including Constructive Termination, as such terms are defined by
the Employment Continuity Agreement between the Participant and the Company.



 
6.
Termination for Cause.  Notwithstanding any provision of this Agreement to the
contrary, if the Participant’s employment with the Company is terminated for
Cause (as defined by the Employment Continuity Agreement between the Participant
and the Company), the Participant will forfeit all Restricted Stock shares
awarded pursuant to this Agreement.



 
7.
Terms and Conditions.



 
a.
Nontransferability. Except as provided in Paragraphs 4 or 5, the Restricted
Stock shares are not transferable and are subject to a substantial risk of
forfeiture until the Vesting Date.



 
 

--------------------------------------------------------------------------------

 
 
b.
Stock Power.  As a condition of accepting this award, the Participant hereby
assigns and transfers the shares of Restricted Stock granted pursuant to this
Agreement to Dominion Resources, Inc., and hereby appoints Dominion Resources
Services, Inc. as attorney to transfer said shares on its books.

 
 
c.
Custody of Shares.  The Company will retain custody of the shares of Restricted
Stock.

 
 
d.
Shareholder Rights.  The Participant will have the right to receive dividends
and will have the right to vote the shares of Restricted Stock awarded under
Paragraph 1, both vested and unvested.



 
e.
Retirement.  For purposes of this Agreement, the term Retire or Retirement means
termination when the Participant is eligible for early or normal retirement
benefits under the terms of the Dominion Pension Plan, or would be eligible if
any crediting of deemed additional years of age or service applicable to the
Participant under the Company’s Benefit Restoration Plan or New Benefit
Restoration Plan was applied under the Pension Plan, as in effect at the time of
the determination, unless the Company’s Chief Executive Officer determines, in
his sole discretion, that the Participant’s retirement is detrimental to the
Company.



 
f.
Delivery of Shares.



 
(i)
Share Delivery.  As soon as administratively feasible after the Vesting Date or
after Restricted Shares have become vested due to the occurrence of an event
described in Paragraph 4 or 5, the Company will deliver to the Participant the
appropriate number of shares of Company Stock.  The Company will also cancel the
stock power covering such shares.



 
(ii)
Withholding of Taxes.  No Company Stock will be delivered until the Participant
(or the Participant’s successor) has paid to the Company the amount that must be
withheld under federal, state and local income and employment tax laws (the
"Applicable Withholding Taxes") or the Participant and the Company have made
satisfactory arrangements for the payment of such taxes.  Unless the Participant
makes an alternative election, the Company will retain the number of shares of
Restricted Stock (valued at their Fair Market Value) required to satisfy the
Applicable Withholding Taxes.  As an alternative to the Company retaining
shares, the Participant or the Participant’s successor may elect to (i) deliver
Mature Shares (valued at their Fair Market Value) or (ii) make a cash payment to
satisfy Applicable Withholding Taxes.  Fair Market Value will be determined
based on the closing price of Company Stock on the business day immediately
preceding the date the Restricted Stock shares become vested.



 
g.
Fractional Shares.  Fractional shares of Company Stock will not be issued.



 
h.
No Right to Continued Employment.  This Restricted Stock Award does not confer
upon the Participant any right with respect to continuance of employment by the
Company or a Dominion Company, nor shall it interfere in any way with the right
of the Company or a Dominion Company to terminate the Participant's employment
at any time.



 
i.
Change in Capital Structure.  The number and fair market value of shares of
Restricted Stock awarded by this Agreement shall be automatically adjusted as
provided in Section 15 of the Plan if the Company has a change in capital
structure.



 
j.
Governing Law.  This Agreement shall be governed by the laws of the Commonwealth
of Virginia, other than its choice of law provisions.



 
k.
Conflicts.  In the event of any conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall govern.  All
references in this Agreement to the Plan shall mean the plan as in effect on the
Date of Grant.



 
l.
Participant Bound by Plan.  By accepting this Agreement, Participant hereby
acknowledges receipt of a copy of the Prospectus and Plan document accessible on
the Company Intranet and agrees to be bound by all the terms and provisions
thereof.



 
m.
Binding Effect.  Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.





